DETAILED ACTION
Examiner inadvertently issued a final office action on 10/29/2021 instead of a non-final action. This non-final rejection is to correct that mistake.
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1, 5, 11-12 under 103(A) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Choi et al (US 2012/0020579) in view of Yano (US 2008/0069244).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2012/0020579) in view of Yano (US 2008/0069244).
Regarding claim 1, Choi discloses an encoding device configured to encode an original image of a frame unit constituting a video by dividing the original image into encoding target blocks (Fig.1 and ¶31 macroblock to be encoded may be divided into at least one sub-block), the encoding device comprising: 
an encoding order controller configured to, if the encoding target block is divided into blocks to which prediction modes are allocated, determine an encoding order of the blocks based on a combination of the prediction modes in each of the blocks (¶¶57, 59 determining the encoding order based on prediction mode of the sub-blocks wherein each block is divided into sub-blocks); and 
a decoded image generator circuit configured to generate a decoded image based on the encoding order and a method of dividing the encoding target block into the blocks (¶155 decoding order determining unit 1430 determines decoding order based on prediction mode applied to each sub-block), wherein the encoding device is configured to omit transmitting, to a decoding device, a flag notifying the encoding order (¶¶97-98 encoder encodes prediction mode for each sub-block thereby omits transmitting a flag notifying the encoding order; the MPM-
Choi does not disclose teaches wherein the decoded image generator circuit is configured to generate a predicted image according to a number of decoded reference pixels out of neighboring pixels neighboring to the block. 
However, Chien teaches wherein the decoded image generator circuit is configured to generate a predicted image according to a number of decoded reference pixels out of neighboring pixels neighboring to the block (¶44 intra predictor 205 performing intra-frame prediction utilizing neighboring decoded pixels of the block to be decoded). 
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi to incorporate the teachings of Yano and provide the advantage and capability of being able to enhance the compression ratio by exploiting the pixel correlation between blocks (¶44). 

Regarding claims 5, 11 and 12, method claims 5, 11 and 12 are drawn to the method corresponding to the apparatus of using same as claimed in claim 1. Therefore method claims 5, 11 and 12 correspond to apparatus claim 1, and is rejected for the same reasons of anticipation as used above. Further, the processing steps of the decoder essentially follow similar processing steps as the encoder, but in an inverse order or in reverse order.
	
Claims 2-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al (US 2012/0020579) in view of Yano (US 2008/0069244), and Peng et al (Improved intra frame coding by PU/TU reordering).

However, Peng teaches determining the encoding order so as to use a largest number of decoded reference pixels when generating a predicted image (Figs.2-3 and Section 2.1 scanning order of residue transform quad-tree is direction adaptive based on reference pixels; any encoding order utilizes the largest available number of decoded pixels).
It would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi in view of Yano to incorporate the teachings of Peng and provide the advantage and capability of being able to select better coding order for better prediction (Abstract).

Regarding claim 3, Choi in the combination teaches wherein the decoded image generator circuit (Choi: Fig.11 decoder) is configured to generate a predicted image in consideration of a distance between a pixel of the block and a decoded reference pixel (Peng: Section 2.1 TU reordering: each direction mode can find its own reference pixels with the nearest prediction distance). Motivation is the same as recited in claim 2 rejection.

Regarding claim 6, Choi in the combination teaches wherein the decoding order controller is configured to determine the decoding order so as to use a largest number of decoded reference pixels when generating a predicted image (Choi: ¶155 decoding order determining unit 1430 determines decoding order based on prediction mode applied to each sub-block; Peng: Figs.2-3 and Section 2.1 scanning order of residue transform quad-tree is direction adaptive 
 
Regarding claim 7, Choi in the combination teaches wherein the decoded image generator circuit (Fig.20 video decoder 20) is configured to generate a predicted image in consideration of a distance between a pixel of the block and a decoded reference pixel (Peng: 2.1 TU reordering and 2.2 PU reordering: each directional mode determines reference pixels with the nearest prediction distance and scanning orders are transmitted to the decoder). Motivation is the same as recited in claim 2 rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOON KWON whose telephone number is (571)272-6693. The examiner can normally be reached 7 am- 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

JOON . KWON
Examiner
Art Unit 2486



/JOON KWON/Examiner, Art Unit 2486